Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 01/25/2021.
Claims 1-30 are currently pending.
Claims 1-5, 18-22 and 29-30 are rejected.
Claims 6-17 and 23-28 are objected to.
Claims 1, 18 and 29-30 are independent claims.

Claim Interpretation
6. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7. 	The claim 30 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: means for detecting; means for determining and means for refraining in claim 30.

8. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. 	Claim limitations “means for detecting; means for determining and means for refraining in claim 30” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claim 30 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp ("Issue of Loop Topology after RLF", 3GPP Draft, 3GPP TSG RAN WG2 Meeting #108, R2-1915766, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG2, No. Reno, NV, U.S.A, 20191118 - 20191122, 7 November 2019 (2019-11-07), XP051817355, 3 Pages. Cited in IDS filed on 06/22/2022), hereinafter Sharp, in view of Kyocera ("Further Discussion on Backhaul RLF Handling", 3GPP Draft, 3GPP TSG-RAN WG2 #107-Bis, R2-1913655_lAB_BH-RLF-Notification, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG2, No. Chongqing, China, 20191014 - 20191018, 04 October 2019 (2019-10-04), XP051805123, 6 Pages. Cited in IDS filed on 06/22/2022), hereinafter, Kyocera.
For claim 1, Sharp teaches a method of wireless communication by an integrated access backhaul (IAB) node, comprising: 
detecting a radio link failure in a communication between the IAB node and an IAB donor (Sharp, Fig.1 and section 2.1 teach an IAB node (Node A, hereafter) detects an RLF on the connection to its parent node, the IAB attempts to perform cell selection/RRC reestablishment to recover the RLF.); 
determining whether the IAB node has recovered from the radio link failure; and refraining from broadcasting “IAB support” indication to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication. See also Proposals and conclusion.).
	Kyocera further teaches IAB node refrains transmitting SSB when it fails to recover the backhaul link (Kyocera, Fig 1. and section 2.1 proposal 1 teath IAB node stops transmitting SSB, when it fails to recover the backhaul link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sharp with Kyocera to have detecting a radio link failure in a communication between the IAB node and an IAB donor; determining whether the IAB node has recovered from the radio link failure; and refraining from broadcasting one or more synchronization signal blocks (SSBs) to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure. Because both Sharp and Kyocera teach RLF detection, Kyocera explicitly teaches stops transmitting SSB when the recovery of backhaul link failed.
For claim 2, Sharp and Kyocera further teach the method of claim 1, wherein detecting the radio link failure comprises detecting the radio link failure in an upstream backhaul link of the IAB node (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication.).
For claim 3, Sharp and Kyocera further teach the method of claim 1, wherein detecting the radio link failure comprises: receiving a radio link failure indicator from a second IAB node connected to the IAB node, the radio link failure indicator indicating the radio link failure in an upstream backhaul link of the second IAB node; and determining the radio link failure in the communication between the IAB node and the IAB donor based on the radio link failure indicator (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication.).
For claim 4, Sharp and Kyocera further teach the method of claim 1, wherein determining that the IAB node has not recovered from the radio link failure comprises determining that the IAB node has not recovered from the radio link failure within a recovery time threshold (Kyocera, Fig 1. and section 2.1 proposal 1 teach the IAB node stops transmitting SSB, when it fails to recover the backhaul link. Proposal 1 also implies the IAB node may continue to provide service up until the time when the backhaul link fails to recover.).
For claim 5, Sharp and Kyocera further teach the method of claim 1, wherein determining that the IAB node has not recovered from the radio link failure comprises determining that the IAB node has not recovered from the radio link failure when the radio link failure is detected (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication. Kyocera, Fig 1. and section 2.1 proposal 1 teach the IAB node stops transmitting SSB, when it fails to recover the backhaul link. Proposal 1 also implies the IAB node may continue to provide service up until the time when the backhaul link fails to recover.).
For claim 18, Sharp teaches an integrated access backhaul (IAB) node (Sharp, Fig.1 IAB node (Node A)) for wireless communication, comprising: at least one processor(Sharp, Fig.1 IAB node (Node A) item MT which has processor); a transceiver (Sharp, Fig.1 IAB node (Node A) item DU) communicatively coupled to the at least one processor; and a memory (Sharp, Fig.1 IAB node (Node A) item DU which has memory)communicatively coupled to the at least one processor, wherein the at least one processor is configured to: 
detect a radio link failure in a communication between the IAB node and an IAB donor (Sharp, Fig.1 and section 2.1 teach an IAB node (Node A, hereafter) detects an RLF on the connection to its parent node, the IAB attempts to perform cell selection/RRC reestablishment to recover the RLF.); 
determine whether the IAB node has recovered from the radio link failure; and refrain from broadcasting “IAB support” indication to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication. See also Proposals and conclusion.).
	Kyocera further teaches IAB node refrains transmitting SSB when it fails to recover the backhaul link (Kyocera, Fig 1. and section 2.1 proposal 1 teach IAB node stops transmitting SSB, when it fails to recover the backhaul link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sharp with Kyocera to have detecting a radio link failure in a communication between the IAB node and an IAB donor; determining whether the IAB node has recovered from the radio link failure; and refraining from broadcasting one or more synchronization signal blocks (SSBs) to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure. Because both Sharp and Kyocera teach RLF detection, Kyocera explicitly teaches stops transmitting SSB when the recovery of backhaul link failed.
For claim 19, Sharp and Kyocera further teach the IAB node of claim 18, wherein the at least one processor configured to detect the radio link failure is configured to detect the radio link failure in an upstream backhaul link of the IAB node (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication.).
For claim 20, Sharp and Kyocera further teach the IAB node of claim 18, wherein the at least one processor configured to detect the radio link failure is configured to: receive a radio link failure indicator from a second IAB node connected to the IAB node, the radio link failure indicator indicating the radio link failure in an upstream backhaul link of the second IAB node; and determine the radio link failure in the communication between the IAB node and the IAB donor based on the radio link failure indicator (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication.).
For claim 21, Sharp and Kyocera further teach the IAB node of claim 18, wherein the at least one processor configured to determine that the IAB node has not recovered from the radio link failure is configured to determine that the IAB node has not recovered from the radio link failure within a recovery time threshold (Kyocera, Fig 1. and section 2.1 proposal 1 teach the IAB node stops transmitting SSB, when it fails to recover the backhaul link. Proposal 1 also implies the IAB node may continue to provide service up until the time when the backhaul link fails to recover.).
For claim 22, Sharp and Kyocera further teach the IAB node of claim 18, wherein the at least one processor configured to determine that the IAB node has not recovered from the radio link failure is configured to determine that the IAB node has not recovered from the radio link failure when the radio link failure is detected (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication. Kyocera, Fig 1. and section 2.1 proposal 1 teach the IAB node stops transmitting SSB, when it fails to recover the backhaul link. Proposal 1 also implies the IAB node may continue to provide service up until the time when the backhaul link fails to recover.).
For claim 29, Sharp teaches a non-transitory processor-readable storage medium (Sharp, Fig.1 IAB node (Node A)) having instructions for an integrated access backhaul (IAB) node thereon, wherein the instructions, when executed by a processing circuit (Sharp, Fig.1 IAB node (Node A) item MT which has processor), cause the processing circuit to: 
detect a radio link failure in a communication between the IAB node and an IAB donor (Sharp, Fig.1 and section 2.1 teach an IAB node (Node A, hereafter) detects an RLF on the connection to its parent node, the IAB attempts to perform cell selection/RRC reestablishment to recover the RLF.); 
determine whether the IAB node has recovered from the radio link failure; and refrain from broadcasting “IAB support” indication to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure (Sharp, Fig.1 and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication. See also Proposals and conclusion.).
	Kyocera further teaches IAB node refrains transmitting SSB when it fails to recover the backhaul link (Kyocera, Fig 1. and section 2.1 proposal 1 teach IAB node stops transmitting SSB, when it fails to recover the backhaul link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sharp with Kyocera to have detecting a radio link failure in a communication between the IAB node and an IAB donor; determining whether the IAB node has recovered from the radio link failure; and refraining from broadcasting one or more synchronization signal blocks (SSBs) to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure. Because both Sharp and Kyocera teach RLF detection, Kyocera explicitly teaches stops transmitting SSB when the recovery of backhaul link failed.
For claim 30, Sharp teaches an integrated access backhaul (IAB) node (Sharp, Fig.1 IAB node (Node A)) for wireless communication, comprising: 
means for detecting a radio link failure in a communication between the IAB node and an IAB donor (Sharp, Fig.1 IAB node item MT and section 2.1 teach an IAB node (Node A, hereafter) detects an RLF on the connection to its parent node, the IAB attempts to perform cell selection/RRC reestablishment to recover the RLF.); 
means for determining whether the IAB node has recovered from the radio link failure; and means for refrain from broadcasting “IAB support” indication to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure (Sharp, Fig.1 IAB node and section 2.2 teach that upon detecting an RLF on the upstream, the IAB node sends another type of notification, such as “RLF detected” to its downstream nodes using the BAP signaling. The IAB node also stops broadcasting the “IAB support” indication. See also Proposals and conclusion.).
	Kyocera further teaches IAB node refrains transmitting SSB when it fails to recover the backhaul link (Kyocera, Fig 1. and section 2.1 proposal 1 teach IAB node stops transmitting SSB, when it fails to recover the backhaul link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sharp with Kyocera to have detecting a radio link failure in a communication between the IAB node and an IAB donor; determining whether the IAB node has recovered from the radio link failure; and refraining from broadcasting one or more synchronization signal blocks (SSBs) to one or more user equipment (UEs) including a UE connected to the IAB node in response to determining that the IAB node has not recovered from the radio link failure. Because both Sharp and Kyocera teach RLF detection, Kyocera explicitly teaches stops transmitting SSB when the recovery of backhaul link failed.

Allowable Subject Matter
15. 	Claims 6-17 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 101 and 112 issues) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412